PER CURIAM.*
The application is granted in part. The ruling of the court of appeal prohibiting the production of the unredacted records of the Department of Social Services (DSS) is amended to require production by the DSS of those unredacted records of reports of abuse by those persons who have testified at trial. The trial judge, who has made, or can make, an in camera inspection of the unredacted reports is instructed to determine the unredacted reports to be produced in accordance with this order. Otherwise, the application is denied.
TRAYLOR, J., would deny the application.

 Marcus, J., not on panel. Rule IV, Part 2, § 3.